306 S.E.2d 171 (1983)
Billy Wayne DAWSON
v.
Thomas A. RADEWICZ.
No. 825SC611.
Court of Appeals of North Carolina.
September 6, 1983.
*172 Sperry, Scott & Cobb by Herbert P. Scott and John P. Swart, Wilmington, for plaintiff-appellant.
Crossley & Johnson by Robert White Johnson and James J. Wall, Wilmington, for defendant-appellee.
WEBB, Judge.
A cause of action for the tortious interference with a contract is recognized in this jurisdiction. See Smith v. Ford Motor Co., 289 N.C. 71, 221 S.E.2d 282 (1976); Kelly v. International Harvester Co., 278 N.C. 153, 179 S.E.2d 396 (1971); Childress v. Abeles, 240 N.C. 667, 84 S.E.2d 176 (1954); Coleman v. Whisnant, 225 N.C. 494, 35 *173 S.E.2d 647 (1945); and Fitzgerald v. Wolf, 40 N.C.App. 197, 252 S.E.2d 523 (1979). We believe these cases establish the rule that a person may be liable for intentionally interfering with another's contractual rights or his right to contract. Some of the cases say that to be liable the interferer must be an outsider. An outsider is one who is not a party to the contract and has no legitimate interest in the subject matter thereof. Smith v. Ford Motor Co., supra, holds that a non-outsider may be liable if he brings about a termination for some reason other than a legitimate business reason. Other factors to be considered are the nature of the interference and the interest sought to be advanced by the interferer. See Restatement of Torts § 767 (1954).
We believe that applying these principles to this case requires us to affirm the judgment of the Superior Court. The defendant, as chief law enforcement officer of New Hanover County, had a legitimate interest in who other law enforcement officers in the county would be. He was not an outsider. Whether his difficulty with plaintiff was based on personal or professional reasons, he had a legitimate right to make this known to the New Hanover County ABC Board. All the evidence shows he informed the Board of the difficulty he might have working with plaintiff if plaintiff were hired. The nature of this action was not coercive, as in many of the cases, but was a statement of the facts as the defendant understood them. We believe that on the facts of this case, defendant was privileged to convey this information to the ABC Board.
The plaintiff also assigns error to the exclusion of certain evidence. We do not believe the excluded evidence would affect the outcome of the case and we do not discuss these assignments of error.
Affirmed.
WHICHARD and BRASWELL, JJ., concur.